Citation Nr: 9907870	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94- 41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the right ankle.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the left ankle.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1979.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 letter of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), which advised the veteran that his request for 
disability evaluations in excess of 10 percent for each 
service-connected ankle disability had been denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been shown that there is ankylosis of the 
right ankle but the evidence as to whether the service-
connected degenerative arthritis of that ankle currently is 
actually productive of marked limitation of motion is at 
least in equipoise.

3.  It has not been shown that there is ankylosis of the left 
ankle but the evidence as to whether the service-connected 
degenerative arthritis of that ankle currently is actually 
productive of marked limitation of motion is at least in 
equipoise.


CONCLUSIONS OF LAW

1.  A 20 percent schedular rating for the service-connected 
degenerative arthritis of the right ankle is warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Part 
4, Diagnostic Codes 5003, 5271 (1998).

2.  A 20 percent schedular rating for the service-connected 
degenerative arthritis of the left ankle is warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Part 
4, Diagnostic Codes 5003, 5271 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for increased ratings.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of his claims has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to several factors including 
the absence of the necessary bones, etc., or other pathology, 
or it may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See, 38 C.F.R. § 4.40 
(1998); see, also, DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to ankylosis, contracted scars, flail joints, 
etc.), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1998).

The Schedule provides a standardized description of joint 
motion measurement in Plate I of § 4.71, according to which, 
the normal, or full, dorsiflexion of the ankle is from 0 to 
20 degrees and its normal, or full, plantar flexion is from 0 
to 45 degrees.  See, 38 C.F.R. § 4.71,  Plate I (1998).

The Court has said that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Pursuant to the Court's holding in Francisco, the 
Board has reviewed all the pertinent evidence of record but 
has placed more emphasis on the most recently produced 
medical evidence, which essentially consists of the reports 
of VA medical examinations and X-Rays that were conducted and 
obtained in June 1997 and September 1998, as this is the 
evidence that provides a clear picture of the current 
severity of the service-connected disabilities.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (1998); see, also, 38 C.F.R. 
§ 4.3 (1998).  In other words, when a veteran seeks benefits 
and the evidence is in relative equipoise, the law dictates 
that the veteran prevails.  This "unique standard of proof" 
is in keeping with the high esteem in which our nation holds 
those who have served in the Armed Services.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

The record shows that the service-connected degenerative 
arthritis of both ankles is currently rated as 10 percent 
disabling, for each ankle, under the provisions of Diagnostic 
Codes 5003 and 5271 of the Schedule.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Codes 5003, 5271 (1998).

Diagnostic Code 5003 of the Schedule provides for 
degenerative arthritis established by X-Ray findings to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a minimum rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by that limitation of motion, 
to be combined, but not added, under Diagnostic Code 5003.  
And, if there is no limitation of motion, then a 10 percent 
rating will be warranted if there is X-Ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, to be increased to a 20 percent rating if such 
involvement is accompanied by occasional incapacitating 
exacerbations.  These ratings, however, are not to be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1998).

Diagnostic Code 5271 provides for ratings of 10 and 20 
percent when the limitation of the motion of the ankle is 
moderate and marked, respectively.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5271 (1998).  Ratings ranging from 20 to 
40 percent could also be warranted, under the provisions of 
Diagnostic Code 5270, if there were evidence of ankylosis of 
the ankles.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5270 (1998).

In determining whether the limitation of motion of each ankle 
in the present case is moderate or marked, the Board has 
reviewed the most recent medical evidence of record and 
compared each ankle's reported ranges of motion with the 
ranges of motion that are considered normal, as per Plate I 
of § 4.71.  The Board has also taken into consideration the 
additional criteria pertaining to disability due to 
functional loss, weakness and painful motion, as required by 
the pertinent VA regulations including §§ 4.40, 4.45 and 
4.59, and as discussed by the Court in DeLuca, as well as the 
above cited statutory and regulatory provisions pertaining to 
the handling of claims in which the evidence is found to be 
in equipoise.

According to the report of the VA medical examination of June 
1997, the veteran complained of arthritis in both ankles and 
said that the ankles' symptomatology worsened with weight 
bearing and that he had difficulty with squatting, stooping, 
and going up and down stairs or steps.  It was noted that he 
used a cane for ambulation and that he had orthotic inserts 
in both shoes.  On examination, it was noted that, at 6'4", 
the veteran weighed 348 lbs. and that he moved about somewhat 
slowly and carefully with a limp.  The right ankle had five 
degrees of dorsiflexion and 35 degrees of plantar flexion, 
but with no definite swelling noted, although he did have 
generalized tenderness to palpation of that ankle.  The left 
ankle had dorsiflexion "to neutral" (i.e., zero degrees, or 
no dorsiflexion at all) and 30 degrees of plantar flexion, 
with no definite swelling noted but with generalized 
tenderness to palpation, as in the other ankle.  The 
impression was listed as arthritis of both ankles.

According to the report of the VA X-rays that were obtained 
in June 1997, radiologic views of the ankles demonstrated no 
evidence of fracture or dislocation, no osteoblastic or 
osteolytic lesions and joint spaces that were within normal 
limits.  The impression was listed as a "normal study."

The report of the VA medical examination of September 1998 
reveals complaints of "long standing problems" with the 
ankles, including weight bearing difficulties.  This report 
also reveals that the veteran suffered a fall that resulted 
in a fracture of the right femur in July 1998 and required 
internal fixation of the fracture.  He was now unable to 
ambulate without the aid of a walker, which he had left at 
the compensation and pension office.  He weighed 339 lbs., 
was in a wheelchair and had to be assisted out of the chair 
and up on to the examination table.  

The above report also reveals that, on examination, the 
veteran's ankles revealed slight swelling with mild 
tenderness.  The right ankle had five degrees of dorsiflexion 
and 30 degrees of plantar flexion, while the left ankle again 
had dorsiflexion "to neutral" and 25 degrees of plantar 
flexion.  The veteran complained of pain on range of motion 
testing on the ankles but the examiner noted that there was 
"5/5" strength in the ankle flexors and extensors, 
bilaterally.  The impression was listed as degenerative 
arthritis of the ankles and the examiner further commented 
that, as far as the DeLuca provisions, the pain on motion 
certainly could further limit the functional ability during 
flare ups or with increased use, although it was not feasible 
to attempt to express any of this in terms of additional 
limitation of motion as this could not be determined with any 
degree of medical certainty.  Further, the examiner noted 
that, while the veteran was ambulatory only with the 
assistance of a walker at the time of the examination and 
"as per his history," this was due to the recent femur 
fracture.

Finally, according to the report of the VA X-Rays that were 
obtained in September 1998, radiologic views of the ankles 
demonstrated plantar calcaneal spurs bilaterally, more 
developed on the right, and [well] maintained ankle joints.  
The impression was listed as "[n]o significant abnormality 
determined."

It is clear that the limitation of motion of both ankles 
currently is at least moderate because, while the right ankle 
has 30 degrees of plantar flexion, as opposed to 45 degrees 
(which is considered normal, or full, flexion, as per Plate 
I), it has only five degrees of dorsiflexion, as opposed to 
20 degrees (which is considered normal, or full, 
dorsiflexion, as per Plate I).  Also, while the left ankle 
has 25 degrees of plantar flexion, as opposed to the full 45 
degrees of Plate I, it has no dorsiflexion at all.  Further, 
while the strength in both ankles has been characterized as 
normal ("5/5"), the fact that the limitation of motion of 
both ankles is accompanied by pain, slight swelling and mild 
tenderness leads the Board to believe that the actual 
disability currently manifested might be slightly worse than 
moderate, possibly closest to a "marked" characterization.

In view of the above, the Board finds that the evidence with 
regard to whether the degenerative arthritis of the ankles 
currently is productive of marked limitation of motion in 
both ankles is at least in equipoise.  The Board therefore 
concludes that, since in these cases where there is an 
approximate balance of the negative and positive evidence the 
benefit of the doubt shall be resolved in favor of the 
claimant, a 20 percent rating is warranted for each service-
connected ankle disability under the provisions of Diagnostic 
Code 5271 of the Schedule.

Also, since it has not been demonstrated that there is 
ankylosis of either ankle, further consideration of the 
appealed claims under the provisions of Diagnostic Code 5270 
of the Schedule is not warranted.

Finally, it is noted that the Board has not found that there 
are exceptional or unusual circumstances that would mandate a 
referral to the RO for consideration of an extra-schedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
and that, therefore, no further action in this regard is 
necessary at this time.  See, in this regard, Floyd v. Brown, 
9 Vet. App. 88 (1996), and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

1.  A 20 percent schedular rating for the service-connected 
degenerative arthritis of the right ankle is granted, subject 
to the laws and regulations pertaining to the disbursement of 
VA funds.

2.  A 20 percent schedular rating for the service-connected 
degenerative arthritis of the left ankle is granted, subject 
to the laws and regulations pertaining to the disbursement of 
VA funds.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


